Citation Nr: 1016263	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2008 rating decision in which the RO denied the 
Veteran's claim of a rating in excess of 50 percent for PTSD 
and denied the Veteran's claim for TDIU.  In July 2008, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2009, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2009.

The Board notes that, while the Veteran previously was 
represented by the Military Order of the Purple Heart, in 
August 2008, before certification of the appeal to the Board, 
the Military Order of the Purple Heart revoked its power of 
attorney by way of a letter sent to VA and the Veteran.  As 
the Veteran has not obtained another representative, the 
Board now recognizes the Veteran as proceeding pro se in this 
appeal.

The Board's decision addressing the claim for an increased 
rating for PTSD is set forth below.  The claim for TDIU is 
addressed in the remand following the order; that matter is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the February 2008 claim for increase, the 
Veteran's PTSD has primarily been manifested by avoidance of 
activities, sleep disturbance, depression, easy startle 
response, hypervigilance, hallucinations, memory impairment, 
and frequent panic attacks; collectively, these symptoms are 
suggestive of occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 70 percent, but no higher, rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

With regard to the Board's grant of an increased rating to 70 
percent for PTSD, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished.  As to the denial of a disability 
rating in excess of 70 percent, the discussion regarding the 
duties to notify and assist follows.

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for an 
increased rating for service-connected PTSD, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The July 2008 RO rating decision reflects the initial 
adjudication of the claim after issuance of the April 2008 
letter.  

Pos -rating, an August 2008 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  That letter also set forth the criteria for 
evaluating PTSD.  After issuance of the August 2008 letter, 
and opportunity for the Veteran to respond, the February 2009 
SOC reflects readjudication of the claim.  Hence, the Veteran 
is not shown to be prejudiced by the timing of this notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of private 
treatment records and the report of a May 2008 VA 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran.  The Board also finds that no additional RO 
action to further develop the record on the claim for PTSD is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, in an April 2003 rating decision, the RO 
awarded service connection and assigned an initial 30 percent 
rating for PTSD.  In a July 2005 rating decision, the RO 
assigned a 50 percent rating for PTSD.  The Veteran filed his 
current claim for increase in February 2008.

The rating for the Veteran's PTSD has been assigned pursuant 
to Diagnostic Code 9411.  However, the actual criteria for 
rating the Veteran's disability are set forth in a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned when there  is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, a 100 percent 
rating.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

Considering the pertinent evidence in light of the above, the 
Board finds that, with resolution of all reasonable doubt in 
the Veteran's favor, an increase in the rating assigned for 
the Veteran's PTSD, to 70 percent, is warranted .

Private records dated from February 2007 to January 2008 show 
that the Veteran sought treatment for his PTSD.  His 
complaints included nightmares, flashbacks, sleep 
disturbance, exaggerated startle response, hypervigilance, 
intrusive thoughts, and memory impairment.  He reported panic 
attacks two or three times per month.  He indicated that he 
socialized frequently with his family and friends.  He 
complained of experiencing hallucinations, anger, decreased 
energy level, decreased interest level, agitation, 
depression, excessive worrying, racing thoughts, and jumping 
thoughts.  He also reported trouble learning new things.  The 
assigned GAF scores were 45 and 50.

In May 2008, the Veteran underwent VA examination.  He then 
complained of worsening concentration, intrusive thoughts, 
sleep disturbance, nightmares, hypervigilance, and discomfort 
in crowds.  Reportedly, he was short-tempered.  The examiner 
noted that the Veteran dressed himself, fed himself, and 
attended to his own toilet needs, and that he lived with his 
wife and had some friends.  Reportedly, he \sat around a lot, 
drank coffee, and went to church.  It was noted that the 
Veteran had one child, with whom he was close.  He had 
limited recreational and leisure pursuits.

On examination, the Veteran was alert, cooperative, and 
appropriately dressed.  There were no loosened associations 
or flight of ideas.  There were no bizarre motor movements or 
tics.  His mood was calm.  His affect was appropriate.  The 
examiner noted that, while the Veteran had nightmares and 
intrusive thoughts, he had no homicidal or suicidal ideation 
or intent.  There was no impairment of thought processes or 
communication.  There were no delusions, hallucinations, 
ideas of reference, or suspiciousness.  He was oriented.  His 
memory appeared adequate.  Insight and judgment appeared 
adequate.  The diagnosis was PTSD, and the assigned GAF score 
was 51.  The examiner opined that employment would be 
problematic.

The above-cited evidence reflects that, pertinent to the 
current claim for increase, the Veteran has not demonstrated 
all of the symptoms required for a 70 percent disability 
rating under the General Rating Formula for Mental Disorders.  
However, he has reported frequent panic attacks, 
hypervigilance, significantly impaired sleep, loss of 
interest in activities, and hallucinations.  Other 
significant symptoms noted include avoidance of activities, 
easy startle response, and depression.  Collectively, these 
symptoms-when considered along with the VA examiner's 
comment that employment would be problematic (suggesting 
significant occupational impairment and a difficulty with 
establishing work relationships)-appear to more nearly 
approximate occupational and social impairment with 
deficiencies in most areas.  On this record, the Board finds 
that the Veteran's psychiatric disability picture tends to 
support the assignment of a 70 percent rating for PTSD from 
the date of the claim for increase. 

The Board further notes that the GAF scores of 45 and 50, 
assigned by the Veteran's private physician, appear to be 
consistent with a 70 percent rating.  According to DSM-IV, a 
GAF score ranging from 41 to 50 is assigned for serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

The Board notes, however, that a rating in excess of 70 
percent for PTSD is not warranted.  As indicated, the 
Veteran's collective symptomatology is reflective of a level 
of occupational and social impairment no greater than what is 
contemplated in the newly assigned 70 percent disability 
rating.

At no point pertinent to the current claim for increase have 
the Veteran's PTSD symptoms met the criteria for the maximum 
100 percent rating under the Gene4ral .   percent.  In this 
regard, medical evidence does not show that the Veteran has 
had  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name; or other 
symptoms that are characteristic of a 100 percent rating.  
Rather, on VA examination, the Veteran was described as 
oriented with no loosened associations or flight of ideas.  
There was no evidence of thought disorder.  He was dressed 
and groomed casually, but appropriately.  His affect was 
appropriate, and his mood was calm.  The Veteran denied 
suicidal and homicidal ideation.  He was oriented to time, 
place and person.  Insight and judgment were adequate.  While 
panic attacks and anxiety were noted in the private treatment 
records, these symptoms were not to shown to have been 
manifesedt to the extent required for a 100 percent rating.

Thus, the medical evidence in this case simply does not 
demonstrate symptoms reflecting total occupational and social 
impairment as required for the assignment of the maximum 100 
percent rating.

For all the foregoing reasons, the Board concludes that the 
record supports assignment of a 70 percent but no higher 
rating for PTSD.  The Board has applied the benefit-of-the 
doubt doctrine in determining that the criteria for a 
70 percent rating are met, but finds that the preponderance 
of the evidence is against assignment of a higher rating.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 70 percent rating for PTSD, from February 13, 2008, is 
granted, subject to the legal authority governing the payment 
of compensation benefits.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The Veteran has been granted service connection for PTSD (now 
rated as 70 percent disabling), fracture right ankle with 
lateral deviation of the foot and ankylosis (rated as 20 
percent disabling), and residuals third degree burns right 
hand, index and little fingers, with small areas fourth and 
fifth digits (rated noncompensable); the combined rating is 
now 80 percent.  See 38 C.F.R. § 4.25.  Pursuant to this 
decision, the Veteran's disability ratings result in a 
combined rating of 70 percent or more, with one disability 
ratable at 40 percent or more; hence, he now meets the 
percentage requirements for a schedular TDIU set forth in 
38 C.F.R. § 4.16(b).  

However, the record includes no medical opinion addressing 
whether the Veteran is unemployable, due to his service-
connected disabilities.  Pursuant to 38 U.S.C.A. § 5103A(d) 
(West 2002), VA will provide a medical examination or obtain 
a medical opinion if the record, including lay or medical 
evidence, contains insufficient medical evidence to decide 
the claim.  See also 38 C.F.R. § 3.159(c)(4) (2008); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the Board finds that the RO should 
arrange for the Veteran to undergo further VA examination, by 
a physician, to obtain a medical opinion as to whether he is 
rendered unemployable solely as a result of his service-
connected disabilities.  The examiner should clearly opine 
whether the Veteran's service-connected disabilities, either 
individually or in concert, render him unable to obtain or 
retain substantially gainful employment.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claim for a TDIU (which is a claim for 
increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the Veteran by the pertinent VA 
medical facility.

Prior to arranging for the VA examination, to ensure that all 
due process requirements are met and the record before the 
examiner is complete, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim remaining on appeal.  The notice 
letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for a TDIU that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA examination, by an 
appropriate physician, at a VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  In rendering the 
requested opinion, the physician should 
specifically consider and discuss the 
opinion by the May 2008 VA examiner that 
the Veteran's PTSD renders employment 
problematic.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for TDIU in light of 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MOMROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


